IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs January 21, 2016

          STATE OF TENNESSEE v. JAMES FREDERICK HEGEL

             Direct Appeal from the Criminal Court for Sullivan County
                        No. S54351    R. Jerry Beck, Judge



                 No. E2015-00953-CCA-R3-CO – Filed May 23, 2016



The appellant, James Frederick Hegel, appeals the Sullivan County Criminal Court’s
denial of his motion to suspend the costs the court ordered he pay for his 2009
convictions of rape of a child and incest. Based upon the record and the parties’ briefs,
we dismiss the appeal.

             Tenn. R. App. P. 3 Appeal as of Right; Appeal is Dismissed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which, ROBERT W.
WEDEMEYER and CAMILLE R. MCMULLEN, JJ., joined.

James Frederick Hegel, pro se.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Barry Staubus, District Attorney General; and Julie R. Canter,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                 I. Factual Background

       In June 2009, a Sullivan County Criminal Court Jury convicted the appellant of
rape of a child, a Class A felony, and incest, a Class C felony. After a sentencing
hearing, the trial court ordered that he serve consecutive sentences of nineteen and three
years, respectively. The court also ordered that he pay fines of $20,000 and $10,000,
respectively, and the costs incurred for the prosecution of the two offenses. This court
affirmed the appellant’s convictions. See State v. Jim Frederick Hegel, No. E2010-
00747-CCA-R3CD, 2011 WL 3198188 (Tenn. Crim. App. at Knoxville, July 27, 2011).
This court also affirmed the post-conviction court’s denial of his petition for post-
conviction relief. See James Frederick Hegel v. State, No. E2013-01630-CCA-R3-PC,
2014 WL 2106703 (Tenn. Crim. App. at Knoxville, May 19, 2014), perm. to appeal
denied, (Tenn. 2014).

        In February 2015, the appellant filed a pro se motion for “SUSPENION OF
COSTS AND LITIGATION TAX FOR INDIGENT DEFENDANT/PETITIONER.” In
the motion, the appellant argued that the trial court should suspend his costs because he
was disabled, which severely limited his ability to work in prison, and because his pay for
prison work was so low that he could not even afford items for personal hygiene. In
April 2015, the trial court filed an order summarily denying the motion. In the order, the
trial court stated that the appellant “has filed a Motion to Waive Fines” and that “after
considering the Motion, the case files, and the evidence in these cases, [the court] is of
the opinion that the Motion should be denied.”

                                      II. Analysis

       The appellant contends that the trial court’s order failed to address whether the
court should suspend his costs and that his costs should be suspended. The State argues
that the trial court’s order denying the motion is not an action from which an appeal lies
under Tennessee Rule of Appellate Procedure 3(b). We agree with the State.

        Tennessee Rule of Appellate Procedure 3(b) limits a criminal defendant’s appeal
as of right to

             any judgment of conviction entered by a trial court from
             which an appeal lies to the Supreme Court or Court of
             Criminal Appeals: (1) on a plea of not guilty; and (2) on a
             plea of guilty or nolo contendere, if the defendant entered into
             a plea agreement but explicitly reserved the right to appeal a
             certified question of law dispositive of the case pursuant to
             and in compliance with the requirements of Rule 37(b)(2)(i)
             or (iv) of the Tennessee Rules of Criminal Procedure, or if the
             defendant seeks review of the sentence and there was no plea
             agreement concerning the sentence, or if the issues presented
             for review were not waived as a matter of law by the plea of
             guilty or nolo contendere and if such issues are apparent from
             the record of the proceedings already had. The defendant
             may also appeal as of right from an order denying or revoking
                                           -2-
              probation, and from a final judgment in a criminal contempt,
              habeas corpus, extradition, or post-conviction proceeding.

       Our case law has firmly established that “[u]nlike civil litigants, who have an
appeal as of right from any final judgment, parties in criminal cases do not always have
an appeal as of right under the Rules of Appellate procedure.” State v. Lane, 254 S.W.3d
349, 352 (Tenn. 2008). Moreover, this court has stated that “[i]f an order is not
specifically listed in Rule 3(b) as one of the types of orders or judgments from which an
appeal as of right exists, then there is no appeal as of right from that order.” State v. Jay
Bean, No. M2009-02059-CCA-R3-CD, 2011 WL 917038, at *2 (Tenn. Crim. App. at
Nashville, Mar. 16, 2011). Here, Rule 3(b) does not specifically provide for an appeal as
of right from a motion to suspend costs. Therefore, we conclude that the appellant’s
appeal should be dismissed.

                                     III. Conclusion

       Based upon the record and the parties’ briefs, the appeal is dismissed.


                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                            -3-